Citation Nr: 0427251	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to March 
1971 and from January 1977 to June 1977.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July and October 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.

The veteran's claim for service connection for PTSD was first 
considered and denied by the RO in an unappealed August 1983 
rating decision, and denied again in February 1986.  There 
was no appeal filed by the veteran following either of those 
decisions. See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice 
of disagreement (NOD) is not filed within one year of notice 
of the RO's decision, the RO's determination becomes final 
and binding based on the evidence then of record).  See also 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2003), etc.  

Although, as required, in the July 1999 decision at issue, 
the RO determined that new and material evidence had not been 
received to reopen this claim, the RO did not make such a 
determination in the October 1999 rating decision at issue.  
As such, the Board must make this threshold preliminary 
determination, because this affects the Board's jurisdiction 
to reach the underlying claim and adjudicate the merits of it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  The issue, as stated on the 
title page, is whether new and material evidence has been 
received to reopen the claim for service connection for PTSD.

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD.  Upon reopening this 
claim, further development is needed before rendering a 
decision on the merits.  So this claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.
FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed February 1986 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD. 

4.  The additional evidence submitted or otherwise obtained 
since that February 1986 rating decision is not cumulative of 
evidence already of record and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  To the extent that the Board finds 
that new and material evidence has been submitted to allow 
reopening of this claim, any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for service connection for PTSD was first 
considered and denied by the RO in an August 1983 rating 
decision.  The claim originally was denied on the basis that 
PTSD was not shown to have been incurred or aggravated during 
service by the evidence of record.  In denying the claim, the 
RO considered the veteran's service personnel records and a 
March 1983 VA examination report.  The veteran's service 
personnel records for his first period of service show that 
the veteran's military occupational specialty (MOS) was a 
combat rifleman, and did not confirm the veteran's work as an 
interrogator.  The records also reflect that he received the 
Bronze Star Medal and the Army Commendation Medal (ARCOM), 
and that he served in the Republic of Vietnam from July 1969 
to July 1970.  His DD Form 214 for that same period, lists 
his MOS as an infantryman.  Service medical records for both 
periods of service are silent for psychopathology.  The March 
1983 VA examination report showed diagnoses of PTSD and a 
chronic organic brain syndrome with seizures, secondary to a 
post-service brain injury.  According to that report, the 
veteran alleged combat exposure, including interrogating 
Vietnamese prisoners.  The RO concluded that the evidence of 
record failed to "objectively demonstrate a stressor" upon 
which to base a diagnosis of PTSD.

In February 1986, the veteran attempted to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  The RO, in a February 1986 rating decision, denied 
the veteran's claim on the basis that the veteran failed to 
submit new and material evidence sufficient to reopen his 
claim of entitlement to service connection for PTSD.  In this 
regard, the Board notes that the RO found that the veteran's 
claim was duplicative and that no additional evidence was 
submitted.  Finding that no new and material evidence had 
been submitted, the claim was not reopened.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO's October 1999 rating decision found new and material 
evidence to reopen the claim and proceeded to deny the claim 
on its merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection.

In March 1999, the RO received a request from the veteran to 
reopen his claim of entitlement to service connection for 
PTSD.  

Evidence obtained in association with the reopened claim 
includes a April 1999 VA psychiatric examination, as well as 
service personnel records, including a DD Form 215, 
annotating the DD Form 214 to reflect receipt of the Combat 
Infantryman Badge (CIB).  Other documents submitted by the 
veteran include copies of citations received by the veteran 
for his service in Vietnam, as well as statements regarding 
the stressful experiences he had while in Vietnam.  The 
citations noted the award of the ARCOM in January 1970 for 
meritorious achievement in making a significant contribution 
in support of the U.S. effort in Vietnam.  

During the April 1999 VA psychiatric examination, the veteran 
reported that he had combat exposure during service in 
Vietnam from 1969 to 1970.  He also suffered a head trauma in 
1973, following his service, wherein he was left with 
epilepsy and other debilitating disabilities.  He denied 
treatment for emotional issues since his discharge from the 
military, except for occasional visits to a counselor at the 
Vet's Center.  He also denied a history of mental illness, 
but reported a history of heavy alcohol abuse after returning 
from Vietnam.  He had not worked since his 1973 head injury.  
It does not appear that the claims folder was reviewed by the 
examiner.

The VA examiner also noted that she was unable to obtain a 
clear history from the veteran due to his disabilities from 
his head injury and that he was unable to sustain worthwhile 
employment due to his cognitive incapacitation.  She noted 
that the veteran's speech was slow and deliberate and that 
the veteran often misunderstood questions.  Following the 
examination, the examiner concluded that the veteran did not 
meet the criteria for PTSD as provided in the to DSM-III 
(Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition), because the veteran's Vietnam combat experience 
"did not seem to disturb him greatly."  She further stated 
that the veteran was unable to understand many questions or 
articulate meaningful answers due to his head injury, which 
likely disrupted his thoughts, memory, and emotions.  No 
formal diagnostic testing was conducted.  The diagnoses were 
dementia due to head trauma and alcohol dependence in 
remission.  A Global Assessment of Functioning (GAF) score of 
41 was assigned.

Service personnel records, received by the RO in September 
1999, show that the veteran served in Vietnam from July 1969 
to July 1970 as a rifleman, and received the National Defense 
Service Medal, Vietnam Service Medal with 2 bronze stars, the 
Army Commendation Medal, the Bronze Star Medal, the Vietnam 
Campaign Medal, and the Vietnam Cross of Gallantry with Palm.

VA medical records dated November 2000 through December 2003 
are also of record.  While these records note ongoing 
treatment for various disorder, a May 2003 VA treatment 
record indicates that the veteran was diagnosed with alcohol 
dependence and PTSD, but the examining provider noted that 
the diagnoses included "rule outs" and did not specify 
which were definitive and which needed to be ruled out.  An 
October 2003 treatment note indicates that the veteran had 
"PTSD by history" and a brain injury with seizure disorder.

An April 2003 letter from private social workers noted that 
the veteran reported that he served in Vietnam as an 
infantryman in 1969-1970 and that he was awarded the Combat 
Infantryman Badge.  He also reported being involved in 
numerous combat operations, including killing the injury, 
ambushes, firefights, and rocket and mortar attacks.  He 
complained of a history of rage reactions, fears of losing 
control, social withdrawal and isolation, and mistrust.  He 
related a history of alcohol abuse.  It was noted that the 
veteran had a history of PTSD symptoms and that his PTSD was 
manifested by "re-experiencing trauma with intrusive 
thoughts and recollections" particularly since September 11, 
2001.  He had avoided thoughts, feelings, and activities 
reminiscent of his service in Vietnam and had a restricted 
affect, detached manner, hypervigilance, hyperstartle 
response, moderate rage reactions, and confusion.  The 
diagnosis was chronic, moderate PTSD. 

The Board finds that new and material evidence has been 
received to reopen the claim. Specifically, the prior RO 
decisions determined that the veteran had no combat 
stressors, and no diagnosis of PTSD.  Evidence received since 
the August 1986 rating decision includes documents showing 
receipt of a CIB, confirming exposure to stressors.  Other 
documents have suggested the possibility that the veteran 
suffers from PTSD; however, there has been no comprehensive 
psychiatric examination to confirm the vague diagnoses.  
Accordingly, the claim is reopened. However, as discussed in 
more detail below, the Board will defer final appellate 
review pending completion of additional development.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD, and to 
this extent the appeal is granted subject to the further 
development directed below.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

In this case, the veteran's service personnel records and 
Department of Defense Forms 214 and 215 (DD Form 214, DD Form 
215) show that he served as a light weapons infantryman and 
rifleman in Vietnam from June 1969 to 1970.  His service 
records also show that he was awarded various medals, 
including the Bronze Star Medal, Army Commendation Medal 
(meritorious), and the Combat Infantryman Badge.  Thus, the 
Board concedes he had combat against enemy forces in Vietnam.

During the veteran's April 1999 VA examination, the veteran 
reported that he had received counseling at a local Vet 
Center.  He also indicated that he was in receipt of Social 
Security disability payments from the State.  There is no 
indication the RO ever attempted to obtain any of these 
relevant treatment records.

It appears from a review of the April 1999 VA psychiatric 
examination report, that the examiner was not provided the 
opportunity to review the claims folder.  

Furthermore, the medical evidence currently of record is 
conflicting as to whether the veteran has PTSD.  VA medical 
records show a diagnosis of PTSD, by history only.  While the 
private social worker report stated that the veteran had been 
diagnosed with PTSD, the basis for this diagnosis was not 
discussed.  Accordingly, the veteran should be provided a VA 
psychiatric examination to better delineate his various 
mental disorders and to obtain a medical opinion indicating 
whether he has PTSD that is causally or etiologically related 
to his service in Vietnam, including his confirmed combat 
exposure.   

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
PTSD, and the evidence, if any, the RO 
will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  Also request that he submit any 
relevant evidence in his possession.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
which have treated the veteran for PTSD.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be afforded a VA 
psychiatric examination in order to 
obtain a medical opinion indicating 
whether the veteran has PTSD related to 
his confirmed combat exposure during his 
military service in Vietnam.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  To 
facilitate making this determination, the 
RO must inform the VA psychiatrist that 
the veteran's combat exposure has been 
objectively confirmed and should provide 
the summary of his in-service stressors.  

If PTSD is diagnosed, the psychiatrist 
should, if possible, indicate what 
specific symptoms are attributable to 
PTSD, as opposed to symptoms referable to 
any nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.   

5.  The RO should readjudicate the 
veteran's claim in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



